Citation Nr: 0903443	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for esophageal achalasia, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Navy from 
June 1941 to December 1946 and from August 1950 to September 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The case has been before the Board on a previous 
occasion and was remanded in June 2008 for additional 
development.  For the reasons listed below, further 
development is required, as the actions in the previous 
remand were not complied with in the entirety.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed an esophageal disorder 
as a result of his service-connected PTSD.  Specifically, he 
asserts that esophageal achalasia was either caused or 
aggravated beyond the natural progression of the disease due 
to service-connected PTSD.  

The diagnosis of the claimed condition is not at issue, as 
there are multiple reports indicating a diagnosis of 
esophageal achalasia.  The alleged relationship to PTSD has, 
however, not been established, and has been the subject of a 
previous remand by the Board.  Specifically, the Board's 
remand order of June 2008 noted the veteran's ongoing 
treatment for the disorder, and contentions regarding alleged 
statements of treating physicians were addressed.  The 
veteran identified treatment by a Dr. Lum, an associate of 
gastroenterology at Northern California HCS (Mather), and by 
a Dr. McQuaid, the chief of the gastroenterology department 
at the VA Medical Center in San Francisco, California.  The 
veteran alleges that these physicians have linked his 
esophageal condition with stress associated with PTSD, and 
the RO/AMC was directed to inquire these physicians as to the 
existence of treatment records.  While the AMC provided a 
general notice to the veteran regarding his need to identify 
all treatment, it does not appear as if either Dr. Lam or Dr. 
McQuaid were contacted.  

Veterans, as a matter of law, are entitled to compliance with 
all remand instructions posited by the Board or by the U.S. 
Court of Veterans Appeals for Veterans Claims (Court).  See 
Stegall v. West, 11 Vet. App. 268 (1998).  It appears as 
though the duty to comply with Board instructions was not 
followed in the current instance, and thus a remand is again 
necessary.  Regarding Dr. McQuaid, it is noted that he is a 
VA physician.  Thus, it is not necessary to contact this 
clinician directly; however, all VA records, to include the 
most current reports of treatment, should be associated with 
the claims file.  Dr. Lum, a private gastroenterologist, 
should be contacted directly at the Northern California HCS 
(Mather) for any records/opinions which may be in his 
possession.  

The Board notes that the veteran has stated that he does not 
have any additional records to add to the file.  He should, 
however, be contacted again, as the case requires additional 
development.  Moreover, the veteran is advised that he may 
attempt to secure additional records, medical opinions, etc. 
from his treating medical professionals on his own accord, 
and that anything obtained may also be submitted to VA for 
consideration.

Additionally, a VA examination was conducted in August 2008 
as directed by the previous remand order.  This opinion 
stated that the examiner could not come to a conclusion about 
a potential relationship (causal or aggravating) between the 
esophageal condition and PTSD without resort to speculation.  
Should the records of Dr. Lum and Dr. McQuaid make some 
possible connection between the esophageal condition and 
service, a VA examination should be scheduled with a 
psychiatrist for the purpose of addressing the potential 
secondary relationship.    





Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Contact Dr. Lum at Northern California 
HCS (Mather) and request that copies of 
the veteran's treatment be forwarded to 
VA; also, obtain any outstanding VA 
treatment records, to include those of Dr. 
McQuaid at the VA Medical Center in San 
Francisco, California and associate copies 
with the claims file.  

3.  If and only if the records from the 
aforementioned physicians are obtained and 
suggest a nexus between the veteran's 
service-connected PTSD and his esophageal 
condition, schedule the veteran for an 
examination with a VA psychiatrist to 
determine what, if any, relationship 
exists between the two disorders.  
Specifically, the psychiatrist is asked to 
address the following: 

      Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's esophageal achalasia was 
caused or aggravated by his service-
connected PTSD.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation. 
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided. If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

4.  Following the above development, re-
adjudicate the claim.  Should the decision 
be unfavorable, issue a supplemental 
statement of the case to the veteran and 
his representative and forward the case to 
the Board for final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

